EXHIBIT 10(d)

 

WM. WRIGLEY JR. COMPANY AMENDED 1997 MANAGEMENT INCENTIVE PLAN



Effective as of March 9, 2004

 

I. General



1.1 Purpose. The purpose of the Wm. Wrigley Jr. Company 1997 Management
Incentive Plan (the "Plan") is to foster and promote the long-term financial
success of the Wm. Wrigley Jr. Company (the "Company") and increase stockholder
value by:



 

(a) attracting and retaining key employees, Non-Employee directors and other
service providers of the Company or any of its operating units or its
subsidiaries in which the Company owns, directly or indirectly, a majority of
the voting stock ("Participants") possessing outstanding abilities; and



 

(b) motivating Participants by providing the opportunity to participate with the
stockholders in the long-term growth and financial success of the Company.

 

1.2 Plan. The Committee hereinafter designated, or the Chief Executive Officer
of the Company if delegated with the authority pursuant to Section 1.5 hereof
with respect to eligible Participants, may grant to Participants stock awards,
stock options, stock appreciation rights, performance units, share units, money
credits, annual or long-term incentive compensation awards or combinations
thereof, on the terms and subject to the conditions stated in the Plan and may
permit Participants to defer compensation in the form of any of the foregoing
awards.

 

1.3 Limitation on Shares to Be Issued. The maximum number of shares of Common
Stock of the Company, no par value (the "Common Stock"), to be issued pursuant
to all grants made under the Plan shall be 20,000,000 shares. Shares awarded
pursuant to grants that by reason of the expiration, cancellation or other
termination of grants prior to issuance, are not issued, and restricted shares
that are forfeited after their issuance, shall again be available for future
grants.



Shares of Common Stock to be issued may be authorized and unissued shares of
Common Stock, treasury stock, shares purchased on the open market or a
combination thereof.

 

1.4 Limitation on Stock Options and Stock Appreciation Rights. During the term
of the Plan, no Participant can receive stock options or freestanding stock
appreciation rights relating to shares of Common Stock that in the aggregate
exceed 15% of the total number of shares of Common Stock authorized pursuant to
the Plan, as adjusted pursuant to the terms hereof.

 

1.5 Administration of Plan. The Plan and the programs thereunder (the
"Programs") shall be administered by a committee of two or more persons selected
by the Board of Directors of the Company (the "Board of Directors" or "Board")
from its own membership, which shall be the Compensation Committee of the Board
of Directors unless another committee of the Board shall be designated by the
Board for some or all purposes of the Plan (the "Committee," or the
"Compensation Committee"). Solely with respect to administration of the awards
granted hereunder that are intended to satisfy the applicable requirements of
Section 162 (m) ("Section 162 (m)") of the Internal Revenue Code of 1986, as
amended (the "Code"), each member of the Committee shall be an "outside
director" within the meaning of Section 162 (m), to the extent applicable.
Solely with respect to administration of the awards that are intended to satisfy
the applicable requirements of Rule 16b-3 ("Rule 16b-3") of the General Rules
and Regulations under the Securities Exchange Act of 1934, as amended, as then
in effect or any successor provision, each member of the Committee shall be a
"Non-Employee Director" within the meaning of Rule 16b-3, to the extent
applicable.



The Committee shall, subject to the limitations of the Plan, have full power and
discretion to interpret and administer the Plan; to establish selection
guidelines; to select eligible persons for participation; and to determine the
form of grant and deferral, either in the form of money credits, share units,
performance units, stock options, stock appreciation rights, stock awards
(including restricted stock awards), annual or long-term incentive compensation
awards or combinations thereof, the number of shares subject to the grant, the
basis on which the fair market value of the Common Stock is measured, when
necessary, the restriction and forfeiture provisions relating to restricted
stock awards, the time and conditions of vesting or exercise, the conditions, if
any, under which time of vesting or exercise may be accelerated, the conditions,
form, time, manner and terms of payment of any award or deferral and all other
terms and conditions of the grant or deferral. In addition, with respect to
awards granted under the Plan that are intended to satisfy the applicable
provisions of Section 162 (m), the Committee shall have full power and
discretion to establish and administer performance goals, establish performance
periods and to certify that performance goals have been attained, to the fullest
extent required to comply with Section 162(m).

 

1

The Committee may establish rules, regulations and guidelines for the
administration of the Plan, and impose, incidental to a grant, conditions with
respect to employment or other activities not inconsistent with or conflicting
with the Plan. The Committee may, in its discretion, delegate to the Chief
Executive Officer of the Company the power and authority with respect to the
selection of, and grants to, eligible Participants, subject to the rules,
regulations and guidelines of general application prescribed by the Committee,
and to applicable law.



The interpretation by the Committee of the terms and provisions of the Plan and
the administration thereof, and all action taken by the Committee, shall be
final, binding and conclusive on the Company, its stockholders, all Participants
and employees of the Company, and upon their respective beneficiaries,
successors and assigns, and upon all other persons claiming under or through any
of them. By accepting any benefits under the Plan, each Participant, and each
person claiming under or through such Participant, shall be conclusively deemed
to have indicated acceptance and ratification of, and consent to, all provisions
of the Plan and any action or decision under the Plan by the Company, the Board
of Directors or the Committee.

 

1.6 Adjustment Provisions. In the event that any recapitalization, or
reclassification, split-up, consolidation of shares of Common Stock or other
similar corporate event shall be effective, or the outstanding shares of Common
Stock are, in connection with a merger or consolidation of the Company or a sale
by the Company of all or a part of its assets, exchanged for a different number
or class of shares of stock or other securities of the Company, or for shares of
the stock or other securities of any other corporation, or new, different or
additional shares or other securities of the Company or of another corporation
or entity are received by the holders of Common Stock or any distribution is
made to the holders of Common Stock other than a cash dividend, (a) the maximum
number and class of shares or other securities that may be issued or transferred
under the Plan, (b) the maximum number of shares that may be issued as stock
options, stock appreciation rights and restricted stock awards to any
Participant during the term of the Plan, and (c) the number of share units,
stock awards or the number and class of shares or other securities that are the
subject of any grant or the deferral of any grant, shall be equitably adjusted
by the Committee under the Plan as the Committee determines will fairly preserve
the intended benefits of the Plan to the Participants and the Company, and will
fairly accomplish the purposes of the Plan.

 

1.7 Purchase of Shares of Common Stock. It is contemplated that the Company,
although under no legal obligation to do so, may from time to time purchase
shares of Common Stock for the purpose of paying all or any portion of any award
payable in or measured by the value of shares of Common Stock, or for the
purpose of replacing shares issued or transferred in payment of all or part of
an award. All shares so purchased shall, unless and until transferred in payment
of an award, be at all times the property of the Company available for any
corporate purpose, and no Participant or employee or beneficiary, individually
or as a group, shall have any right, title or interest in any shares of Common
Stock so purchased.

 

1.8 Effective Date and Term of Plan The Amendment to the MIP shall be effective
as of March 9, 2004, pursuant to the approval of the stockholders of the Company
at the 2004 Annual Meeting of the Stockholders held on March 9, 2004. The Plan
shall retain its original termination date of ten years after it became
effective (January 1, 1997), unless terminated prior thereto by action of the
Board of Directors of the Company. No further grants shall be made under the
Plan after termination, but termination shall not affect the rights of any
Participant under any grants made prior to termination.

 

1.9 Amendments and Termination. The Plan and Programs may be amended or
terminated by the Board of Directors of the Company at any time and in any
respect, except that, unless otherwise determined by the Board, no amendment may
be made without stockholder approval if, and to the extent that, such approval
would be required to comply with any applicable provisions of Section 162 (m) or
Rule 16b-3, or any successor to the foregoing or any other provisions of
applicable law.



Similarly, subject to obtaining the consent of the Participant where required by
applicable law, the Committee may alter, amend or modify any award or grant made
pursuant to the Plan or Programs in any respect not in conflict with the
provisions of the Plan or Programs, as the case may be, if the Committee deems
such alterations, amendment or modification to be in the best interests of the
Participant or the Company by reason of changes or interpretations in tax,
securities, other applicable laws, or other business purposes.

 

1.10 Prior Plans. Any grants made under the Wm. Wrigley Jr. Company Management
Incentive Plan (the "Prior Plan"), shall be covered by the terms and conditions
of the Prior Plan. Any grants made under the Programs prior to the effective
date of the Plan shall be covered by the terms and conditions of such Programs
and the Prior Plan.

 

2

1.11 Terms and Conditions. Awards granted and deferrals made under the Plan
shall contain such terms and conditions as the Committee shall specify,
including without limitation those terms and conditions described in Article IX
hereof, and restrictions on the sale or other disposition of the shares of
Common Stock, or the forfeiture of certain awards upon termination of employment
prior to the expiration of a designated period of time or the occurrence of
other events.

 

II. Stock Awards



2.1 Form of Award. The Committee may in its discretion provide that a
Participant shall receive stock awards, whether performance awards, performance
shares or fixed awards, in the form of shares of Common Stock, but which may be
forfeitable and/or with restrictions on transfer in any form as hereinafter
provided.

 

2.2 Performance Awards. Awards may be made in terms of a stated potential
maximum number of shares, with the actual number earned to be determined by
reference to the level of achievement of corporate, group, division, individual
or other specific objectives over a period or periods of not less than one nor
more than ten years. No right or interests of any kind shall be vested in an
individual receiving a performance award until the conclusion of the period or
periods and the determination of the level of achievement specified in the
award, and the time of vesting thereafter shall be as specified in the award.

 

2.3 Fixed Awards. Awards may be made that are not contingent on the performance
of objectives but that are contingent on the Participant's continuing in the
employ of the Company, rendering consulting services or refraining from
competitive activities for a period to be specified in the award, which period
shall be not less than one year.

 

2.4 Rights With Respect to Restricted Stock Awards. Awards may be made in the
form of shares that are subject to restrictions on transfer, as determined by
the Committee. Unless otherwise provided by the Committee, the Participant who
receives shares of restricted Common Stock shall have the right to vote the
shares and to receive dividends thereon from the date of issuance, unless and
until forfeited.

 

2.5 Terms and Conditions. Shares of restricted Common Stock issued pursuant to
an award shall be released from the restrictions at the times determined by the
Committee. The award shall be paid to the Participant either in shares of Common
Stock having a fair market value equal to the maturity value of the award, or in
cash equal to the maturity value of the award, or in such combination thereof as
the Committee shall determine.

 

III. Share Units

 



3.1 Credits. The Committee may in its discretion provide that a Participant
shall receive a credit of share units, each of which is equivalent to a share of
Common Stock except for the power to vote and the entitlement to current
dividends.  

3.2 Rights With Respect to Share Units. If share units are credited to a
Participant, amounts equal to dividends otherwise payable on a like number of
shares of Common Stock after the crediting of the units may, in the discretion
of the Committee, be paid to the Participant as and when paid, or converted into
additional share units which shall be credited to the Participant and held until
later forfeited or paid out. Share units may be paid to the Participant in the
form of cash, shares of Common Stock or a combination thereof, according to such
requirements and guidelines as the Committee shall deem appropriate.

 

IV. Money Credits



4.1 Credits. The Committee may in its discretion provide that a Participant
shall receive a credit of money credits, which shall be in units of a dollar or
a fraction thereof.

 

4.2 Rights With Respect to Money Credits. If a Participant is credited with
money credits, a money account shall be established for the Participant which
shall be credited with interest equivalents on amounts previously credited to
the account, or an amount equal thereto paid to the Participant, on a calendar
quarter basis compounded at such rate as the Committee determines to be
appropriate from time to time. Money credits may be paid to the Participant in
the form of cash, shares of Common Stock or a combination thereof, according to
such requirements and guidelines as the Committee shall deem appropriate.

 

V. Stock Options



5.1 Grants. The Committee may in its discretion provide that a Participant shall
receive an option to purchase shares of Common Stock.  

3

5.2 Terms and Conditions of Options. Options shall contain such terms and
conditions as the Committee shall specify, may either be "incentive stock
options" as defined in Section 422 (b) of the Code or nonqualified stock
options, and, at the discretion of the Committee, may include a reload feature.
No option shall be exercisable more than ten years after the date of grant. The
per share option price shall be not less than 100% of the fair market value at
the time the option is granted, unless otherwise determined by the Committee.
Upon exercise, the option price may be paid in cash, in shares of Common Stock
having a fair market value equal to the option price or a combination thereof,
or in such other manner as the Committee, in its discretion, either at the time
of grant or thereafter, may provide, and the Committee may, in its discretion,
require as a condition of exercise that the optionee pay to the Company any
federal, state or local withholding tax or employment tax required by law to be
paid over as a result of such exercise, which payment may be made in cash, in
shares of Common Stock, or in a combination thereof, having a market value equal
to the amount of the required withholding tax. Unless otherwise determined by
the Committee, options shall not be transferable, except that such options may
be exercised by the executor, administrator or personal representative of a
deceased optionee through a period not to exceed the date on which the option
expires or one year after the death of such optionee, whichever is earlier, or
pursuant to a distribution duly ordered by a court of competent jurisdiction in
connection with a divorce or dissolution proceeding. Options may be exercised
during the optionee's continued employment with the Company, or for such other
period thereafter as the Committee may determine, but in no event after the date
on which the option expires.

 

5.3 Incentive Stock Options. With respect to incentive stock options, to the
extent that the aggregate fair market value (determined at the time the option
is granted) of the Common Stock with respect to which incentive stock options
are exercisable for the first time by such individual during any calendar year
(under all plans of the Company) exceeds $100,000, such options shall be treated
as nonqualified stock options. The per share option price for an incentive stock
option shall not be less than 100% of the fair market value of a share of Common
Stock at the time the option is granted (110% of the fair market value of a
share of Common Stock at the time the option is granted in the case of an
incentive stock option granted to an employee, who, at the time the incentive
stock option is to be granted to such employee, owns (within the meaning of
Section 422 (b) (6) of the Code) stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company, a parent
or a subsidiary within the meaning of Sections 422 (e) and 422 (f),
respectively, of the Code (a "Ten-Percent Stockholder")). Further, no incentive
stock option shall be exercisable after the expiration of ten years from the
date such option is granted (five years in the case of an incentive stock option
granted to a Ten-Percent Stockholder).

 

5.4 Non-Employee Director's Stock Options. Notwithstanding anything herein to
the contrary, for any Director of the Company who is not an officer or employee
of the Company or its subsidiaries or affiliates (a "Non-Employee Director")
joining the Board between January and the date of the meeting of the full Board
of Directors in May of each year, such Non-Employee Director shall automatically
receive, without any further action required by the Committee or anyone, a grant
of stock options having a Black-Scholes value, as determined by an independent
compensation consultant designated by the Company, equal to the Non-Employee
Director's annual retainer; and, for any Non-Employee Director joining the Board
between the date of the meeting of the Board in May and December 31 of any year,
such Non-Employee Director will receive a stock option in the amount described
above at the Board meeting at which such Director joins the Board; provided that
each of the options shall have the following terms and conditions: (1) a term of
ten (10) years from the date of grant; (2) vesting at the rate of twenty-five
percent (25%) per year of continuous service as a Non-Employee Director based on
grant date anniversaries; (3) the exercise price shall be the Fair Market Value
of a share of Common Stock on the date of grant; (4) after termination, each
option shall continue to vest during such post-termination period and shall be
exercisable to the extent vested (a) for the balance of the term of the option,
if the termination was the result of retirement on or after age 70 or
disability, as defined in the Company's applicable retirement or welfare plan;
(b) for twelve (12) months if the termination was the result of the death of the
Optionee or (c) immediately upon termination, if the termination was the result
of resignation or dismissal; and (5) each option may be exercised with cash,
stock (provided such stock was owned at least six (6) months as of the date of
exercise) or a combination of both.

 

VI. Stock Appreciation Rights



6.1 Grants. The Committee may in its discretion provide that a Participant shall
receive rights entitling such Participant to receive cash or shares of Common
Stock having a fair market value equal to the appreciation in market value of a
stated number of shares of Common Stock from the date of grant, or in the case
of rights granted in tandem with or by reference to a stock option granted
simultaneously with or prior to the grant of such rights, from the date of grant
of the related stock option to the date of exercise.

 

4

6.2 Terms of Grant. Such rights may be granted in tandem with or with reference
to a related stock option, in which event the grantee may elect to exercise
either the option or the right (as to the same shares of Common Stock subject to
the option and the right), or the right may be granted independently of a stock
option. The right shall be exercisable not more than ten years after the date of
grant. Stock appreciation rights shall not be transferable, except that such
rights may, if the grant so provides, be exercised by the executor,
administrator or personal representative of the deceased grantee within twelve
months after the death of the grantee, or pursuant to a distribution duly
ordered by a court of competent jurisdiction in connection with a divorce or
dissolution proceeding, and rights may be exercised during the individual's
continued employment with the Company or for such longer period thereafter as
the Committee may determine, but in no event after the date on which such stock
appreciation rights expire, provided that if the grantee is also a member of the
Board of Directors, the stock appreciation rights may, if the terms of the grant
so provide, be exercised following termination of employment during such period
as the grantee shall continue to serve as a member of the Board of Directors, or
for such longer period thereafter as the Committee may determine, but in no
event after the date on which such stock appreciation rights expire.

 

6.3 Payment on Exercise. Upon exercise of a right, the grantee shall be paid the
excess of the then fair market value of the number of shares to which the right
relates over the exercise price of the right or of the related stock option, as
the case may be. Such excess shall be paid in cash or in shares of Common Stock
having a fair market value equal to such excess, or a combination thereof, as
the Committee shall determine.

 

VII. Performance Units



The Committee may in its discretion provide that a Participant shall receive
performance units, subject to such terms and conditions as the Committee in its
discretion shall determine. The Committee shall establish a dollar value for
each performance unit, the performance goals to be attained in respect of the
performance unit, the various percentages of performance unit value to be paid
out upon the attainment, in whole or in part, of the performance goals and such
other performance unit terms, conditions and restrictions, as the Committee
shall deem appropriate. As soon as practicable after the termination of the
performance period, the Committee shall determine the payment, if any, which is
due on the performance unit in accordance with the terms thereof. The Committee
shall determine, among other things, whether the payment shall be made in the
form of cash or shares of Common Stock, or a combination thereof.

 

VIII. Incentive Compensation Awards



The Committee in its discretion may establish annual and long-term incentive
compensation programs pursuant to which incentive compensation awards may be
granted to selected Participants, subject to such terms and conditions as the
Committee in its discretion shall determine.

 

IX. Section 162(m) Awards



9.1 Performance Based Awards. The Committee shall determine the amount of each
annual or long-term incentive compensation award, stock award, restricted stock
award, money credit award, share, performance or phantom unit award or other
performance based award, and shall specify with respect thereto Performance
Goals (as defined in Section 9.2 below) and a performance period during which
such Performance Goals are required to be achieved. Any award that is
conditioned on the achievement of Performance Goals that are not defined as
Performance Goals in this Section 9.1 shall be bifurcated into separate awards
so that the awards subject to this Article IX shall be conditioned solely on the
achievement of Performance Goals. Unless otherwise provided by the Committee in
connection with either a specified termination of employment or the occurrence
of a Change in Control (as defined in Section 11.2 hereof), payment in respect
of awards granted pursuant to this Article IX shall be made only if and to the
extent the Performance Goals with respect to such performance period are
attained. Performance Goals may include a level of performance below which no
payment shall be made and levels of performance at which specified percentages
(which may be greater than 100) of the award shall be paid or credited.

 

9.2 Performance Goals and Performance Periods. The Performance Goals underlying
the awards granted pursuant to this Article IX shall be the Performance Goals
established by the Committee, which must be met during the applicable
performance period as a condition of the Participant's receipt of payment (or,
in the case of stock awards or restricted stock awards, the lapse of
restrictions) with respect to an award, and which are based on the attainment of
thresholds with respect to one or more of the following objective business
criteria: earnings per share, return on equity, pre-tax profit, post-tax profit,
consolidated net income, stock price, market share, sales, unit sales volume,
return on assets, return on invested capital, cash flow, discounted cash flow,
economic value added, costs, production, unit production volume, total

 

5

shareholder return. Equitable adjustments may be made by the Committee to any
award(s) relating to any performance period affected by extraordinary items or
events such as (1) profit or loss attributable to acquisitions or dispositions
of stock or assets, (2) any changes in accounting standards that may be required
or permitted by the Financial Accounting Standards Board or adopted by the
Company after the Performance Goal is established, (3) all items of gain, loss
or expense for the period related to restructuring charges for the Company, (4)
all items of gain, loss or expense for the period determined to be extraordinary
or unusual in nature or infrequent by occurrence or related to the disposal of a
segment of a business, (5) all items of gain, loss or expense for a period
related to discontinued operations that do not qualify as a segment of a
business as defined in APB Opinion No. 30, and (6) such other items as may be
prescribed by Section 162(m) of the Internal Revenue Code, as amended, and the
Treasury Regulations thereunder as may be in effect from time to time, and any
amendments, revisions or successor provisions and any changes thereto.

 

With respect to annual incentive compensation awards, the performance period
shall mean each calendar year, or, if different, each plan year. With respect to
long-term incentive compensation awards, the performance period shall mean the
period of consecutive plan years or such other period (which in no case may be
less than one plan year) as may be determined by the Committee.

 

9.3 Maximum Limitation on Section 162(m) Awards (Other than Stock Options and
Stock Appreciation Rights). In no event shall payment be made with respect to
annual incentive compensation awards granted pursuant to this Article IX for any
plan year valued as of the end of such plan year, in an amount that exceeds the
lesser of 250% of such Participant's annual rate of base salary as in effect as
of the first day of the applicable plan year, without regard to any optional or
mandatory deferral of base salary pursuant to any salary deferral arrangement
("Annual Base Salary") and $3,000,000. In addition, during the term of the Plan,
no Participant can receive restricted stock awards relating to shares of Common
Stock that in the aggregate exceed 375,000 shares of Common Stock, as adjusted
pursuant to the terms hereof. Further, with respect to all awards granted
pursuant to this Article IX that are not annual incentive compensation awards,
stock options, stock appreciation rights or restricted stock awards, in no event
shall payment be made with respect to such awards for any three-year period,
valued as of the end of such three-year period, in an amount that exceeds the
lesser of 100% of such Participant's Annual Base Salary and $900,000.

 

9.4 Time and Form of Payment. Amounts in respect of awards granted under this
Article IX shall be paid after the end of the applicable performance period, at
such time as the Committee shall determine. Unless otherwise determined by the
Committee, such payments shall be made only after achievement of the Performance
Goals has been certified by the Committee. Payments shall be made either in
cash, in Common Stock, in such other form as determined by the Committee or in a
combination of the foregoing, as determined by the Committee.



With respect to all employees who are Covered Employees (as defined in Section
162 (m)), the foregoing provisions shall apply to the extent necessary for the
awards granted pursuant to this Article IX to satisfy the applicable
requirements of Section 162 (m).

 

X. Loans



The Committee may, in its discretion and solely to the extent permitted by
applicable law, authorize loans by the Company to Participants in connection
with the grant of stock awards, other awards hereunder or the exercise of
options or stock appreciation rights. The loans shall be subject to such terms
and conditions not inconsistent with the Plan as the Committee shall impose from
time to time. Every loan shall meet all applicable laws, regulations and rules
of the Internal Revenue Service, the Federal Reserve Board and any other
governmental agency having jurisdiction.

 

XI. Miscellaneous



11.1 Withholding. In addition to any other withholding provisions set forth in
Section 5.2 hereof, the Company or a corporation or other form of business
association of which shares (or other ownership interests) having 50% or more of
the voting power are owned or controlled directly or indirectly, by the Company
(an "Associated Company") may make such provisions as it may deem appropriate
for the withholding of any taxes that the Company or Associated Company
determines is required to be withheld in connection with any award or
distribution hereunder, including permitting Participants to authorize the
Company to withhold shares of Common Stock earned with respect to any grant or
award, provided that such withholding shall not exceed the minimum amount of tax
required to be withheld.

 

11.2 Change in Control. For purposes of the Plan and the Programs, a "Change in
Control" shall be deemed to have occurred:

 

6



 

(a) if and when any "person" (as such term is used in Sections 13 (d) and 14 (d)
(2) of the Securities Exchange Act of 1934, as amended) in a transaction or
series of transactions, is or becomes a beneficial owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such person any securities acquired by an employee benefit
plan of the Company or any subsidiary thereof, or any trustee or other fiduciary
holding securities under any such employee benefit plan), representing 5% or
more of the combined voting power of the Company's then outstanding securities
and there is outstanding an exchange or tender offer for securities of the
Company (other than any such exchange or tender offer by the Company or by
members of the Wrigley and Offield families); or

   

(b) if any "person" (as above-referenced but excluding members of the Wrigley
and Offield families) is or becomes a beneficial owner, directly or indirectly,
of securities of the Company representing 20% or more of the combined voting
power of the Company's then outstanding securities (not including in the
securities beneficially owned by such person any securities acquired by an
employee benefit plan of the Company or any subsidiary thereof or any trustee or
other fiduciary holding securities under any such employee benefit plan).

 

11.3 Certain Provisions Relating to Participation. No Participant shall have any
claim to be granted any award under the Plan, and there is no obligation for
uniformity of treatment for Participants.

 

Except as otherwise required by applicable law, no rights under the Plan or
Programs, contingent or otherwise, shall be assignable or subject to any
encumbrance, pledge or charge of any nature, except that, under such rules and
regulations as the Committee may establish, a Participant may designate a
beneficiary to receive, in the event of death, any amount that would otherwise
have been payable to the Participant or that may become payable on account of or
following his or her death except that, if any amount shall become payable to
the executor or administrator of the Participant, such executor or administrator
may transfer the right to the payment of any such amount to the person, persons
or entity (including a trust) entitled thereto under the will of the Participant
or, in case of intestacy, under the laws relating to intestacy.

 

By accepting any benefits under the Plan or Programs, each Participant and each
person claiming under or through a Participant shall be conclusively deemed to
have indicated their acceptance and ratification of and consent to any action or
decision taken or made or to be taken or made under the Plan or Program, as the
case may be, by the Committee, the Company or the Board of Directors.

 

Subject to any applicable forfeiture provisions provided in the Programs, each
Participant shall have a vested, unconditional and nonforfeitable right to
receive a distribution or distributions of the amount credited to such
Participant's respective accounts, but only at, and not until, the time or times
and only in the manner provided for in the Plan or applicable Programs. However,
no funds, securities or other property of any nature shall be segregated or
earmarked for any current or former Participant, beneficiary or other person.
Accordingly, no current or former Participant, beneficiary or other person,
individually or as a member of a group, shall have any right, title or interest
in an account in any fund or specific sum of money, in any asset or in any
shares of stock that may be acquired by the Company in respect of its
obligations hereunder, the sole right of the Participant being to receive
distributions, as set forth in the Plan or Programs, as a general creditor of
the Company with an unsecured claim against the Company's general assets.

 

The Plan and Programs shall be binding upon, and shall inure to the benefit of,
the Company and its successors and assigns and the Participants and their heirs,
administrators and personal representatives.

 

11.4 Governing Law. The Plan and Programs shall be construed in accordance with
and governed by the laws of the State of Delaware.

 

XII. Interpretation

 

The Plan and the Programs thereunder are designed and, to the extent determined
by the Committee, in its discretion, intended to comply with Rule 16b-3 and
Section 162(m), in each case, to the extent applicable, and all provisions
hereof shall be construed in a manner to so comply.

 

7